Upon the sustaining by this court of exceptions in a criminal case, the costs of papers for the court are to he paid by the Commonwealth.The defendant was convicted in the municipal court of Boston at June term 1857, upon the St. of 1855, c. 405, and alleged exceptions to the rulings of the presiding judge, which were sustained by this court, with the consent of the attorney general, upon the authority of Commonwealth v. McCaughey, 9 Gray, 296.The defendant now contended that in any criminal case brought up to this court by exceptions or report, under the Rev. Sts. c. 138, § 13—as expressly provided upon appeals in criminal cases from a justice of the peace, or from the court of common pleas or municipal court, by §§ 3, 3, 5, 6, in pari materia — the costs of copies of papers for this court must be paid by the Commonwealth, unless the defendant was convicted ; the intention of the statute being to give the accused in all cases the unrestricted right of obtaining the opinion of this court upon any question of law. And the Court were of this opinion, and so ordered.